DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 7 – 9, and 14 - 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 10 – 16 of copending Application No. 16/317,363. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the following mapping table.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/317359
Co-pending Application No. 16/317,363
1. A system for opening a local file remotely, comprising: at least one computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least: receive a user request to open the local file of a client device remotely; identify a remotely executed application to open the local file based at least in part on a first icon corresponding to the local file being dragged-and-dropped onto a second icon corresponding to the remotely 

4. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store accessible to the particular remotely executed application.

1. A system for opening a local file remotely, comprising: a client device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the client device to at least: render a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remote desktop environment; detect a drag-and-drop action of the first indicium relative to the second indicium; responsive to the drag-and-drop action, update 

3. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the remotely executed application, wherein during the session, data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network.
8. A method for opening a local file remotely, comprising: E589.0134receiving a user request to open the local file of a client device remotely; identifying a remote desktop environment to open the local file based at least in part on a fist icon corresponding to the local file being dragged-and-dropped onto a second icon corresponding to the remote desktop environment; causing the client device to 


12. The method of claim 7, further comprising: determining that the copy of the local file has been modified; and automatically transferring the copy of the local file to the client device.
14. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: receive a user request to open a local file from the client device in a remotely executed application based at least in part on a first icon corresponding to the local file being dragged-and-dropped onto a second icon corresponding to the remotely executed application; automatically transfer the local file to a remote data store accessible to the remotely executed application; and automatically cause the 

16. The non-transitory computer readable medium of claim 13, further comprising machine readable instructions that further cause the client device to at least, responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store accessible to the particular remotely executed application.

15. The non-transitory computer readable medium of claim 13, further comprising machine readable instructions that further cause the client device to at least, further responsive to the drag-and-drop action, open a session to communicate with the particular remotely executed application, wherein during the session, data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network
16. The non-transitory computer readable medium of claim 14, wherein the user request specifies the remotely executed application.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user 

14. The non-transitory computer readable medium of claim 13, further comprising machine readable instructions that further cause the client device to at least determine the one or more remotely executed applications based at least in part on a file type of the local file.
18. The non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least recommend a plurality of remotely executed applications capable of opening the local file.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region corresponding to a remote desktop environment and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-

13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region corresponding to a remote desktop environment and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-drop action, update the user interface to list one or more remotely executed applications from the corresponding remote desktop environment to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications; and cause the particular remotely executed application to open a copy of the local file.




Claims 1 – 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 10, 13 and 16 of copending Application No. 16/317,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the Apparatus and Product claims i.e., Claims 7 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Method claims i.e., claims 1 - 6 of copending Application No. 13/678,779 since to perform the method steps of the copending application, there must be a system or product that implements the method steps or vice-versa. Please see the following mapping table.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/317,359
Co-pending Application No. 16/317,366
1. A system for opening a local file remotely, comprising: at least one computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least: receive a user request to open the local file of a client device remotely; identify a remotely executed application to open the local file based at least in part on a first icon corresponding to the local file being dragged-and-dropped onto a second icon corresponding to the remotely executed application; cause the client device to automatically transfer the local file to a remote data store accessible to the remotely executed application; and cause the remotely executed 

3. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: cause the client device to automatically transfer a copy of the local file to a remote data store accessible to the particular remotely executed application; determine that the particular remotely executed application has modified the copy of the local file; and cause the copy of the local file that has been modified to be transferred to the client device.

1. A system for recommending remotely executed applications to open a local file remotely, comprising: at least one computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least: receive an indication that a user desires to open the local file of a client device remotely; identify at least one remotely executed application to open the local file remotely; cause a user interface to be rendered by the client device that facilitates selection from among the at least one remotely executed application; receive a user selection of a particular remotely executed 

4. The system of claim 1, wherein the at least one remotely executed application is identified based at least in part on a file extension of the local file.
4. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: automatically determine a remote desktop environment from a plurality of remote desktop environments; and wherein the remotely executed application is executed in the remote desktop environment.
5. The system of claim 1, wherein the indication further indicates that the user desires to open the local file using a particular remote desktop environment, and the at least one remotely executed application is identified from a plurality of remotely executed applications available in the particular remote desktop environment.
5. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: determine that the copy of the local file in the remote data store has been modified by the remotely executed application; and cause the copy of the local file that has been 


10. A method for recommending remotely executed applications to open a local file remotely, comprising: receiving an indication that a user desires to open the local file of a client device remotely; identifying at least one remotely executed application to open the local file remotely; causing a user interface to be rendered by the client device that facilitates selection from among the at least one remotely executed application; receiving a user selection of a particular remotely executed application generated through the user interface; and causing the particular remotely executed application to open the local file remotely.
11 The method of claim 10, further comprising: determining a plurality of instances in which a plurality of remotely executed applications were used by the user or a plurality of other users to open the local file; assigning a respective weight to each of the plurality of instances according to most recent use; and determining a subset of the plurality of remotely executed applications having a greatest sum of weights for corresponding instances.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 12 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record, Aplemakh et al., (US 9,400,801 B1) (hereinafter “Aplemakh”) further in view of Fok et al., (US 2011/0099497 A1) (hereinafter “Fok”).

Regarding claim 1, Aplemakh discloses; a system for opening a local file remotely [i.e., a system for editing a local file using a remote application (col. 12, lines 61 – 67), (see figures 6 and 9 - 11)], comprising: 
at least one computing device comprising a processor [i.e., mobile device include a processor 2204 (col. 16, line 63), (see figures 9 - 11)] and 
a memory [i.e., memory 2250 (see figure 10), (col. 17, line 66)]; and 
machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least [i.e., computer readable media stores data that is accessible by a computer (col. 19, lines 4 – 9), (see figures 9 – 11)]: 
receive a user request to open the local file of a client device remotely [i.e., the user 103 requesting to edit the local file 108A.e with a remote application (col. 13, lines 6 – 8), (see figure 6), (col. 5, lines 6 – 16), (col. 9, line 62) i.e., when the user and his file browser on the local device, presses on or otherwise select the file or corresponding icon, the local-side component sends a request to the remote-side component, and receives data from the remote-side component about which applications are available to open this file (col. 8, lines 46- 50), (see figures 3 and 4)]; 
identify a remotely executed application to open the local file [i.e., the file manager 401 receives information about available applications of the remote computer 102, which can work with a format of the file 108A.e (col. 13, lines 8 – 11), (see figure 6), i.e., identifies which application can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)]; 
cause the client device to automatically transfer the local file to a remote data store accessible to the remotely executed application [i.e., the local-side component 201 then sends the local file to the remote storage (col. 13, lines 11 – 12), (see figure 6), (col. 3, lines 3 – 5), (col. 6, lines 9 – 10), (col. 10, lines 36 – 38), (see figures 3 and 4)]; and 
cause the remotely executed application to open a copy of the local file from the remote data store [i.e., launches the remote application 106, and opens in it the file 108C.d (col. 13, lines 16 – 17), (see figure 6), (col. 3, line 6), (col. 6, lines 10 – 11), (col. 12, lines 27 – 30, and 44 – 45), (see figures 3 and 4)].  
	Aplemakh does not disclose;
	based at least in part on a first icon corresponding to the local file being dragged-and-dropped on a second icon corresponding to the remotely executed application.
	However, Fok discloses; 
	Identify based at least in part on a first icon corresponding to the local file being dragged-and-dropped on a second icon corresponding to the remotely executed application [i.e., a drag .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Aplemakh by adapting the teachings of Fok to alleviate interoperability and synchronization associated with drag and drop operation (See Fok; page 1, para 0012).
Regarding claim 2, Aplemakh discloses; the system of claim 1, wherein the user request specifies the remotely executed application [i.e., the user 103 requesting to edit the local file 108A.e with a remote application (col. 13, lines 6 – 8), (see figure 6), (col. 5, lines 6 – 16), (col. 9, line 62) i.e., when the user and his file browser on the local device, presses on or otherwise select the file or corresponding icon, the local-side component sends a request to the remote-side component, and receives data from the remote-side component about which applications are available to open this file (col. 8, lines 46- 50), (see figures 3 and 4)].  
Regarding claim 3, Aplemakh discloses; the system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: 
determine a file type associated with the local file [i.e., Microsoft Word format (*.doc or *.docx) (col. 12, lines 32 – 42)]; and 
wherein identifying the remotely executed application further comprises automatically determining the remotely executed application from a plurality of remotely executed applications based at least in part on the file type [i.e., if the attached file has the Microsoft Word format (*.doc or *.docx), then Parallels Mobile will look for the text editor Microsoft Word on the remote desktop. If Parallels Mobile successfully finds Microsoft Word…the user sees the remote MS Word and work with it…(col. 10, lines 32 – 42)].  
Regarding claim 4, Aplemakh discloses; the system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: 
automatically determine a remote desktop environment from a plurality of remote desktop environments [i.e., the file manager 401 receives information about available applications of the remote computer 102, which can work with a format of the file 108A.e (col. 13, lines 8 – 11), (see figure 6), i.e., identifies which remote VEE (virtual execution environment) 301 running the application that can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)]; and 
wherein the remotely executed application is executed in the remote desktop environment [i.e., Virtual Machine running the applications inside the VM (col. 10, lines 55 – 56)].  
Regarding claim 5, Aplemakh discloses; the system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: 
determine that the copy of the local file in the remote data store has been modified by the remotely executed application [i.e., once the editing is done, the user press on the button “save and send” (col. 10, lines 38 – 42), (col. 12, lines 49 – 51), (see figures 4 and 6)]; and 
cause the copy of the local file that has been modified to be automatically transferred to the client device [i.e., upon completion of the editing…and transferring the file to the mobile device (col. 3, lines 9 – 12), (col. 10, lines 42 – 46), (col. 12, lines 53 – 54), (see figures 4 and 6)].  
Regarding claim 6, Aplemakh discloses; the system of claim 5, wherein upon transfer to the client device the copy of the local file that has been modified replaces the local file on the client device [i.e., replacing the file on the mobile device with the file edited on the remote side (col. 3, lines 11 – 12)].  
Regarding claim 7, Aplemakh discloses; the system of claim 1, wherein data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network [i.e., the local side component 201 sends requests to the remote-side component 301 on  the protocol level of the application, and receives back a video stream to render the images on its screen (col. 13, lines 22 – 26), (see figure 6)].  
claim 8, Aplemakh discloses; a method for opening a local file remotely [i.e., a process of editing a local file using a remote application (col. 12, lines 61 – 66), (see figure 6)], comprising:  
E589.0134receiving a user request to open the local file of a client device remotely [i.e., the user 103 requesting to edit the local file 108A.e with a remote application (col. 13, lines 6 – 8), (see figure 6), (col. 5, lines 6 – 16), (col. 9, line 62) i.e., when the user and his file browser on the local device, presses on or otherwise select the file or corresponding icon, the local-side component sends a request to the remote-side component, and receives data from the remote-side component about which applications are available to open this file (col. 8, lines 46- 50), (see figures 3 and 4)]; 
identifying a remote desktop environment to open the local file [i.e., the file manager 401 receives information about available applications of the remote computer 102, which can work with a format of the file 108A.e (col. 13, lines 8 – 11), (see figure 6), i.e., identifies which remote VEE (virtual execution environment) 301 running the application that can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)]; 
causing the client device to automatically transfer the local file to a remote data store accessible to the remote desktop environment [i.e., the local-side component 201 then sends the local file to the remote storage (col. 13, lines 11 – 12), (see figure 6), (col. 3, lines 3 – 5), (col. 6, lines 9 – 10), (col. 10, lines 36 – 38), (see figures 3 and 4)]; and 
causing a remotely executed application in the remote desktop environment to open a copy of the local file from the remote data store [i.e., launches the remote application 106, and opens in it the file 108C.d (col. 13, lines 16 – 17), (see figure 6), (col. 3, line 6), (col. 6, lines 10 – 11), (col. 12, lines 27 – 30, and 44 – 45), (see figures 3 and 4)].  
Aplemakh does not disclose;
	based at least in part on a first icon corresponding to the local file being dragged-and-dropped on a second icon corresponding to the remotely executed application.
	However, Fok discloses; 
	Identifying based at least in part on a first icon corresponding to the local file being dragged-and-dropped on a second icon corresponding to the remotely executed application [i.e., a .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Aplemakh by adapting the teachings of Fok to alleviate interoperability and synchronization associated with drag and drop operation (See Fok; page 1, para 0012).
Regarding claim 9, Aplemakh discloses; the method of claim 8, further comprising: 
determining that the copy of the local file in the remote data store has been modified [i.e., once the editing is done, the user press on the button “save and send” (col. 10, lines 38 – 42), (col. 12, lines 49 – 51), (see figures 4 and 6)]; and 
causing the client device to automatically obtain the copy of the local file that has been modified from the remote data store [i.e., upon completion of the editing…and transferring the file to the mobile device (col. 3, lines 9 – 12), (col. 10, lines 42 – 46), (col. 12, lines 53 – 54), (see figures 4 and 6)].  
Regarding claim 10, Aplemakh discloses; the method of claim 9, further comprising causing the client device to replace the local file with the copy of the local file that has been modified [i.e., replacing the file on the mobile device with the file edited on the remote side (col. 3, lines 11 – 12)].  
Regarding claim 12, Aplemakh discloses; the method of claim 8, wherein identifying the remote desktop environment further comprises selecting the remote desktop environment corresponding to the second icon from a plurality of remote desktop environments accessible by a user of the client device [i.e., the file manager 401 receives information about available applications of the remote computer 102, which can work with a format of the file 108A.e (col. 13, lines 8 – 11), (see figure 6), i.e., identifies which remote VEE (virtual execution environment) 301 running the application that can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)].  
Regarding claim 13, Aplemakh discloses; the method of claim 8, wherein identifying the remote desktop environment further comprises selecting the remote desktop environment corresponding to the second icon from a set including at least one remote desktop environment and at least one remotely executed application independent of the at least one remote desktop environment, wherein each remote desktop environment and remotely executed application in the set is accessible by a user of the client device [i.e., the file manager 401 receives information about available applications of the remote computer 102, which can work with a format of the file 108A.e (col. 13, lines 8 – 11), (see figure 6), i.e., identifies which remote VEE (virtual execution environment) 301 running the application that can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)].  
Regarding claim 14, Aplemakh discloses; a non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least [i.e., computer readable media stores data that is accessible by a computer (col. 19, lines 4 – 9), (see figures 9 – 11)]: 
receive a user request to open a local file from the client device in a remotely executed application [i.e., the user 103 requesting to edit the local file 108A.e with a remote application (col. 13, lines 6 – 8), (see figure 6), (col. 5, lines 6 – 16), (col. 9, line 62) i.e., when the user and his file browser on the local device, presses on or otherwise select the file or corresponding icon, the local-side component sends a request to the remote-side component, and receives data from the remote-side component about which applications are available to open this file (col. 8, lines 46- 50), (see figures 3 and 4)]; 
automatically transfer the local file to a remote data store accessible to the remotely executed application [i.e., the local-side component 201 then sends the local file to the remote storage (col. 13, lines 11 – 12), (see figure 6), (col. 3, lines 3 – 5), (col. 6, lines 9 – 10), (col. 10, lines 36 – 38), (see figures 3 and 4)]; and 
automatically cause the remotely executed application to open a copy of the local file from the remote data store [i.e., launches the remote application 106, and opens in it the file 108C.d (col. 13, lines 16 – 17), (see figure 6), (col. 3, line 6), (col. 6, lines 10 – 11), (col. 12, lines 27 – 30, and 44 – 45), (see figures 3 and 4)].
  Aplemakh does not disclose;

	However, Fok discloses; 
	receive based at least in part on a first icon corresponding to the local file being dragged-and-dropped on a second icon corresponding to the remotely executed application [i.e., a drag operation of the drag object to a drop target (page 1, para 0017), (page 2, para 0035), (page 5, para 0093), (page 6, para 0109 and para 0114), (see figures 1 – 12)], [i.e., causing the remote application to execute a copy of the file responsive to the drag-and-drop operation (page 2, para 0043), (page 3, para 0045), (page 6, para 0115), (page 7, para 0131)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Aplemakh by adapting the teachings of Fok to alleviate interoperability and synchronization associated with drag and drop operation (See Fok; page 1, para 0012).
Regarding claim 15, Aplemakh discloses; the non-transitory computer readable medium of claim 14, wherein data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network [i.e., the local side component 201 sends requests to the remote-side component 301 on  the protocol level of the application, and receives back a video stream to render the images on its screen (col. 13, lines 22 – 26), (see figure 6)].  
Regarding claim 16, Aplemakh discloses; the non-transitory computer readable medium of claim 14, wherein the user request specifies the remotely executed application [i.e., the user 103 requesting to edit the local file 108A.e with a remote application (col. 13, lines 6 – 8), (see figure 6), (col. 5, lines 6 – 16), (col. 9, line 62) i.e., when the user and his file browser on the local device, presses on or otherwise select the file or corresponding icon, the local-side component sends a request to the remote-side component, and receives data from the remote-side component about which applications are available to open this file (col. 8, lines 46- 50), (see figures 3 and 4)].  
claim 17, Aplemakh discloses; the non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least automatically determine the remotely executed application based at least in part on a file type associated with the local file [i.e., if the attached file has the Microsoft Word format (*.doc or *.docx), then Parallels Mobile will look for the text editor Microsoft Word on the remote desktop. If Parallels Mobile successfully finds Microsoft Word…the user sees the remote MS Word and work with it…(col. 10, lines 32 – 42)].  
Regarding claim 18, Aplemakh discloses; the non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least recommend a plurality of remotely executed applications capable of opening the local file [i.e., the user sees a list of remote applications that can be associated with the local files (col. 8, lines 21 – 30) i.e., one or more associated applications on a remote device (col. 9, lines 40 – 46)].  
Regarding claim 19, Aplemakh discloses; the non-transitory computer readable medium of claim 18, further comprising machine readable instructions that cause the client device to at least receive a user selection of one of the remotely executed applications through a user interface [i.e., identifies which application can be used to open the file for editing on a remote computing system (col. 10, lines 26 – 27), (col. 2, line 67), (col. 12, lines 27 – 29), (see figures 3 and 4)].  
Regarding claim 20, Aplemakh discloses; the non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least automatically transfer a modified copy of the local file from the remote data store to the client device [i.e., upon completion of the editing…and transferring the file to the mobile device (col. 3, lines 9 – 12), (col. 10, lines 42 – 46), (col. 12, lines 53 – 54), (see figures 4 and 6)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aplemakh in view of Fok as applied to claim 8 above, and further in view of the prior art of record, Loffredo (US 2009/0037520 A1) (hereinafter “Loffredo”).

Regarding claim 11, Aplemakh discloses; the method of claim 8 [i.e., (see claim 8 above)].  

causing a progress indicator to be rendered by the client device, the progress indicator indicating a transfer progress of the local file to the remote data store.
However, Loffredo discloses;
causing a progress indicator to be rendered by a client device, the progress indicator indicating a transfer progress of a local file to a remote data store [i.e., during the file transfer process, interactive file transfer page 210 provides a progress indicator 241 that displays the progress of the file transfer progress (page 2, para 0021), (page 4, para 0039), (see figure 2A)]
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Aplemakh and Fok by adapting the teachings of Loffredo to provide estimated time to complete a file transfer process to a user can be well prepared (See Loffredo; page 4, para 0039).

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194